DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application claims priority from Provisional Application 62549783, filed 08/24/2017.
                         Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 12/18/2020.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 15, and 20, generally, the prior art of record, United States Patent Application Publication No. US 20110314145 A1 to Raleigh et al. which shows device-assisted services for protecting network capacity; United States Patent Application Publication No. US 20080076393 A1 to Khetawat et al. which shows a method and apparatus for securing communication between an access point and a network controller; United States Patent Application Publication No. US 20060276173 A1 to Srey et al. which shows a wireless communication network security method and system; and United States Patent Application Publication No. US 20110086614 A1 to Brisebois et al. which shows regulation of service restricted in telecommunication service area, fails to teach alone, or in combination, other than via hindsight, at the time italicized claim elements (i.e., within independent claims 1, 15, and 20: “the network behavior template including characteristics of operation of the MNO and rules for security actions for the mobile wireless device under various conditions; recognizing a network-triggered event, E; determining, using the network behavior template, whether the network-triggered event E includes requested actions that indicate the base station has a high likelihood of being a fake base station; and when the determining indicates the base station is likely a fake base station; determining a security action based at least in part on the network behavior template and on the network-triggered event E; and performing the security action”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431